Case: 14-3211      Document: 17      Page: 1     Filed: 10/30/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                    RALPH M. MALONE,
                        Petitioner,

                                v.

       MERIT SYSTEMS PROTECTION BOARD,
                    Respondent.
               ______________________

                          2014-3211
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DE-0831-14-0311-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The Office of Personnel Management moves to reform
 the official caption to name the Merit Systems Protection
 Board (“Board”) as the respondent, and for an extension of
 time for the Board to file its response brief 21 days from the
 date of disposition of this motion.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
Case: 14-3211         Document: 17   Page: 2     Filed: 10/30/2014



 2                                   MALONE   v. MSPB



 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
 Board dismissed Malone’s appeal for lack of jurisdiction.
 Thus, the Board is the proper respondent in this petition for
 review.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion to reform the caption is granted. The
 revised official caption is reflected above.
      (2) The motion for an extension of time to file the re-
 sponse brief is granted to the extent that the Board
 should calculate the due date for its brief from the date of
 filing of this order.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s21